Title: To George Washington from John Graff, 14 November 1793
From: Graff, John
To: Washington, George


          
            Sir,
            Germantown [Pa.] Novemr 14. 1793.
          
          Your Excellency will have received a letter of the 22d Ulto containing two papers of
            the same import with those now inclosed.
          I was desirous of paying my respects to you Sir, & arrived here with that intent,
            but your Excellency’s being from this place has occasioned my troubling you with the
            present—Many Citizen of the mercantile line have not yet returned to Philada which has
            occasioned the inclosed not to be as full as would have been. With Sentiments of the greatest respect am Your Excellencies
            Most Obt hume Servt
          
            John Graff.
          
        